PER CURIAM.
This is an appeal from an order dismissing a complaint for declaratory relief. We affirm the order because it, in effect and by its findings, makes the correct ruling regarding the declaratory relief sought. However, we cannot affirm the award of attorney’s fees against appellant. Although appellants properly lost their case, there was not a complete absence of a justiciable issue. The trial court did not make that specific finding in its order and we have determined there was an issue raised. See Allen v. Estate of Dutton, 394 So.2d 132 (Fla. 5th DCA 1980), rev. den., 402 So.2d 609 (Fla.1981). The order of dismissal is affirmed; the order granting attorney’s fees is reversed. The order granting costs is affirmed.
AFFIRMED IN PART; REVERSED IN PART; REMANDED.
SHARP, C.J., and DAUKSCH and DANIEL, JJ., concur.